
	

114 SRES 607 ATS: Recognizing the National Geospatial-Intelligence Agency on its 20th anniversary.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 607
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Blunt (for himself, Mr. Warner, Mrs. McCaskill, Mr. Burr, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Armed Services
		
		November 29, 2016Committee discharged; considered and agreed toRESOLUTION
		Recognizing the National Geospatial-Intelligence Agency on its 20th anniversary.
	
	
 Whereas, in an effort to improve the imagery intelligence, mapping, and geodesy capabilities of the United States, the National Imagery and Mapping Agency (in this preamble referred to as NIMA), the predecessor of the National Geospatial-Intelligence Agency (in this preamble referred to as the NGA), was founded on October 1, 1996, as a result of President William Jefferson Clinton signing into law the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2422), which authorized the establishment of NIMA;
 Whereas the NGA derives from legacy agencies, including the Defense Mapping Agency, the National Photographic Interpretation Center, the Defense Airborne Reconnaissance Office, the Central Imagery Office, and the Defense Dissemination Program Office, that played vital roles in the defense of the United States in conflicts dating back to World War II and contributed to the discipline of geospatial intelligence (in this preamble referred to as GEOINT) through imagery and mapping production;
 Whereas the NGA has, throughout its 20-year history, provided GEOINT support to United States policymakers and military commanders in both war and peacetime during significant national security and natural disaster events, including—
 (1)the operations in the Balkans; (2)the response to Hurricane Katrina;
 (3)the operation that resulted in the killing of former al Qaeda leader Osama bin Laden; (4)operations against state-sponsored terrorist organizations;
 (5)the humanitarian assistance responses to earthquakes in Haiti and Japan; and (6)the continued critical mission support to members of the Armed Forces in the Middle East;
 Whereas, with military and civilian employees serving at the NGA headquarters in Springfield, Virginia, the NGA West Campus in St. Louis, Missouri, and additional locations throughout the United States, and with personnel deployed worldwide in more than 200 locations in 17 countries, the NGA produces timely mapping, charting, geodesy, and intelligence products to warfighters, first responders, civil authorities, policymakers, and the maritime and aviation communities;
 Whereas the NGA motto describes the many missions that were combined 20 years ago upon the creation of the NGA, Know the Earth, show the way, and understand the world;
 Whereas the NGA is the primary organization responsible for developing, maintaining, and enhancing the World Geodetic System 84 reference frame, the foundation for all of the Positioning, Navigation, and Timing systems of the Department of Defense, including the Global Positioning System (commonly known as GPS);
 Whereas the Maritime Safety Office of the NGA, which traces its lineage to 1869, collects, analyzes, and writes the Notices to Mariners that keep government, civilian, and international mariners informed about vital safety and navigational issues;
 Whereas the NGA also supports commercial vessels worldwide with navigational products and warning messages;
 Whereas, in addition to updating worldwide digital nautical charts that ensure safety of navigation to a broad base of users, the NGA has expanded to provide safety of navigation information to the aeronautical community;
 Whereas, in recent years, the NGA has increased its— (1)worldwide, industry-leading aeronautical safety library to more than 10,000 flight procedures made available to the Department of Defense; and
 (2)vertical obstructions database from 4,000,000 features to more than 24,000,000 features; Whereas the NGA has converted from paper maps to downloadable digital maps, reducing the amount of gear that pilots need to carry while ensuring that those pilots always have the latest information;
 Whereas the NGA continues to be a constant source of innovation, aiding the efforts of the Department of Defense in counterterrorism and counterinsurgency operations by using new—
 (1)intelligence, surveillance, and reconnaissance sensors and technologies; and (2)analytic methods, including full-motion video, hyperspectral imagery, overhead persistent infrared, light detection and ranging, and activity-based intelligence;
 Whereas the NGA continues to support warfighters and intelligence operators with dedicated efforts in global counterterrorism, counterproliferation, mission readiness, safety of navigation, and future weapons development;
 Whereas, since the terrorist attacks of September 11, 2001, the men and women of the NGA have worked diligently to deter, detect, and prevent acts of terrorism by providing GEOINT support to United States and coalition forces in support of the Global War on Terror, including Operation Enduring Freedom in Afghanistan, Combined Joint Task Force–Horn of Africa, Operation Iraqi Freedom in Iraq, and Operation Inherent Resolve in Iraq and Syria;
 Whereas the NGA is commendably pursuing new methods of intelligence collection and analysis to inform, complement, and add to the NGA’s support of warfighter requirements by—
 (1)embracing innovative cost-sharing and risk-sharing constructs with the commercial electro-optical satellite industry; and
 (2)looking to emerging commercial technology providers, including small satellite companies, that hold the promise of rapid technological innovation and potentially significant future cost savings to the taxpayers of the United States; and
 Whereas the NGA has been awarded 3 Joint Meritorious Unit Awards reflecting the distinctive accomplishments of the personnel assigned to the NGA: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the men and women of the National Geospatial-Intelligence Agency on the occasion of the 20th anniversary of the National Geospatial-Intelligence Agency;
 (2)honors the professional men and women, past and present, of the National Geospatial-Intelligence Agency for their selfless service and dedication to the United States; and
 (3)expresses gratitude to all the men and women of the National Geospatial-Intelligence Agency for their past and continued efforts to provide timely, relevant, and accurate geospatial intelligence support to deliver overwhelming advantages to warfighters, defense planners, and national security policymakers in the defense and security of the United States.
			
